DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 12/15/21 have been entered. The amendments have resolved in the 112(b) issues presented in the Office Action dated 9/15/21. 
Applicant’s amendments have necessitated the new grounds of rejection presented below specifically, the claims in question are now rejected over Matherne (US 3475038 A), in view of MacDonald (US 20150322734 A1). The examiner acknowledges the broad interpretation of the claim element “nubbin”, but notes that the claim element identified by the examiner, namely the tubular 12 of Matherne meets all of the structural requirements recited. Namely a nubbin have various ends and portions positioned relative to one another. More specifically, the examiner respectfully notes the lack of defining structural and/or functional limitations in the claims that would differentiate from the examiner’s broad but reasonable interpretation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 15, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matherne (US 3475038 A), in view of MacDonald (US 20150322734 A1).
	Regarding claim 1, Matherne teaches an apparatus for guiding a gripping tool into a target structure to be gripped, the apparatus comprising a guide structure (the device of Fig 2, labelled as 10 in Fig 1) and the nubbin (Fig 3,5 nubbin 12); 
wherein the guide structure is configured to be fixed to a nubbin (Fig 2, Fig 5, the device, labelled as 10 in Fig 1 is capable of being fixed to a nubbin by clamping onto a nubbin. As best understood, the examiner understands that the nubbin is not a requirement of the apparatus); the nubbin comprising a proximal nubbin end (Fig 1, lower pin portion of tubular 12) configured to be adjacent to the target structure (Fig 1, the lower pin portion is capable of connecting and thus is adjacent to lower tubular 12), a proximal nubbin portion adjacent to the proximal nubbin end (Fig 1, an area immediately above the pin of 12), a distal nubbin end opposite the proximal nubbin end (Fig 3, 5, upper box end face 14), and a distal nubbin portion adjacent to the distal nubbin end (Fig 3, 5, box end 14); the proximal nubbin portion comprising a nubbin coupling configured to be coupled to the target structure (Fig 1, Fig 5, each tubular 12 has a proximal portion with a pin 42); the distal nubbin portion comprising a nubbin collar (Fig 3, 5, box 14), the nubbin collar protruding outwardly from an adjacent surface of the nubbin (Fig 3, 5, the box portion 14 protrudes outwardly relative to the tubular body labelled at 12), the adjacent surface of the nubbin being located between the nubbin collar and the proximal nubbin end (Fig 3, 5, this is between the collar 14 and the proximal nubbin end/the lowest end), 
wherein the guide structure comprises a proximal guide end configured to be adjacent to the nubbin (Fig 5, end at 38), a proximal guide portion adjacent to the proximal guide end (Fig 5, portion at 40), a distal guide end opposite the proximal guide end (Fig 5, end at 76), and an inner void having a cross-sectional dimension that increases from the proximal guide end to the distal guide end (Fig 5, as seen, the inner cross section of the guide increases from proximal guide end 40 to distal guide end 76), the cross-sectional dimension being measured perpendicular to a central axis of the nubbin  (Fig 5, as seen, the inner cross section of the guide increases from proximal guide end 40 to distal guide end 76 this cross section is perpendicular to the central axis), the proximal guide portion being configured to be fixed to the distal nubbin portion (Fig 5, the totality of the guide including guide portion 40 is capable of being fixed to a nubbin which is not understood as being required via collar at 32 and set screws 78); 
wherein the proximal guide portion of the guide structure comprises a guide collar (Fig 3, Fig 5, collar 32), the guide collar configured to receive the nubbin collar of the nubbin (Fig 3, Fig 5, the collar 32 has an open bore capable of receiving a nubbin); and 
wherein the guide collar comprises a first guide aperture and a second guide aperture opposite the first guide aperture (Fig 4, Fig 5, apertures through collar 32 are were set screws 78 are set and are set opposite one another as seen), the first guide aperture and the second guide aperture each being configured to receive a cylindrical rod that passes through both the first guide aperture and the second guide aperture (Fig 4, Fig 5, the apertures are aligned and capable of receiving a cylindrical rod, which is not understood as being required).  
Matherne is silent on the nubbin collar comprising a first nubbin aperture and a second nubbin aperture opposite the first nubbin aperture. 
McDonald teaches the nubbin collar comprising a first nubbin aperture and a second nubbin aperture opposite the first nubbin aperture (Fig 3, the inner member se seen has grooves/apertures, for engaging set screws 170).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Matherne by having the inner member have the knurled portions/apertures 129 and the corresponding set screws 170 as disclosed by MacDonald because Matherne already suggests the use of set screws, having the mating features of MacDonald would be a means of securely facilitating the connection o an outer collar 105 with an inner member (Para 0076) in such a way that would help limit undesired relative movement of the components. 

Regarding claim 2, Matherne further teaches wherein the apparatus comprises a first pin configured to be inserted into the first guide aperture (Fig 5, set screw 78 on the left), the first pin configured to protrude past the first guide aperture (Fig 5, set screw 78 on the left extends through the aperture as defined) and into a first nubbin aperture of a nubbin collar of the nubbin, the nubbin collar positioned inside the guide collar (As modified by MacDonald, Fig 3, the nubbin collar with have the apertures/grooves 129 which engage the corresponding screw 170).  

Regarding claim 3, Matherne further teaches wherein the first guide aperture comprises a first threaded inner aperture surface (Column 4, lines 16, the apertures as defined are threaded, see also Fig 3 of MacDonald).  

Regarding claim 4, Matherne as modified further teaches wherein the first pin comprises a first leading end (Fig 3, front tip of 170), a first leading portion adjacent to the first leading end (Fig 3, front tapered portion of 170), a first trailing end (Fig 3, back end of 170), and a first trailing portion positioned between the first leading portion and the first trailing end (Fig 3, threaded portion is between the front tapered portion and the back end of 170), the first pin configured to be inserted into the first guide aperture (Fig 3, the pin 170 would be inserted into the first aperture, see Fig 5 of Matherne), the first leading end configured to be inserted into the first guide aperture before any other portion of the first pin (Fig 3, the pin 170 leading end would be inserted into the first aperture, see Fig 5 of Matherne), and the first trailing portion comprising a first threaded outer pin surface (Fig 3 of MacDonald, threads, as seen).  

5. (Original) The apparatus of any of claim 4, wherein the first pin comprises a first rotator engagement portion, the first rotator engagement portion configured to permit the first pin to be rotated so that the first threaded outer pin surface engages the first threaded inner aperture surface (Fig 2-3 of MacDonald, the pin has a pin head which necessarily has a surface to permit its insertion and screwing into outer member 114).  

Regarding claim 6, Matherne as modified further teaches wherein the first leading portion of the first pin comprises a non-threaded outer pin surface configured to be inserted into the first nubbin aperture of the nubbin (Fig 3 of MacDonald, as seen the front pointed tip is unthreaded).  

Regarding claim 7, Matherne as modified further teaches wherein the apparatus comprises a second pin (Fig 5 of Matherne, the pin 78 on the opposing end) configured to be inserted into the second guide aperture  the second pin configured to protrude past the second guide aperture and into a second nubbin aperture of the nubbin collar of the nubbin, the nubbin collar being positioned inside the guide collar (As modified by MacDonald, Fig 3, the nubbin collar with have the apertures/grooves 129 which engage the corresponding screw 170; as modified, this pin would be inserted from the outer member/guide to the inner member/nubbin collar and their respective apertures).  

Regarding claim 8, Matherne as modified further teaches wherein the second guide aperture comprises a second threaded inner aperture surface (Column 4, lines 16, the apertures as defined are threaded, see also Fig 3 of MacDonald).  

Regarding claim 9, Matherne as modified further teaches wherein the second pin comprises a second leading end (Fig 3, front tip of 170), a second leading portion adjacent to the second leading end (Fig 3, front tapered portion of 170), a second trailing end (Fig 3, back end of 170), and a second trailing portion positioned between the second leading portion and the second trailing end (Fig 3, threaded portion is between the front tapered portion and the back end of 170), the second pin configured to be inserted into the second guide aperture, the second leading end configured to be inserted into the second guide aperture before any other portion of the second pin (Fig 3, the pin 170 leading end would be inserted into the first aperture, see Fig 5 of Matherne), and the second trailing portion comprising a second threaded outer pin surface (Fig 3 of MacDonald, threads, as seen).

Regarding claim 10, Matherne as modified further teaches wherein the second pin comprises a second rotator engagement portion, the second rotator engagement portion configured to permit the second pin to be rotated so that the second threaded outer pin surface engages the second threaded inner aperture surface (Fig 2-3 of MacDonald, the pin has a pin head which necessarily has a surface to permit its insertion and screwing into outer member 114).    

Regarding claim 11, Matherne as modified further teaches wherein the second leading portion of the second pin comprises a non-threaded outer pin surface configured to be inserted into the second nubbin aperture of the nubbin (Fig 3 of MacDonald, as seen the front pointed tip is unthreaded).  

Regarding claim 12, Matherne further teaches wherein a distal guide portion of the guide structure has a truncated conical shape (Fig 5, guide cone 40 has a truncated conical shape).  

Regarding claim 15, Matherne as modified further teaches a system comprising: the apparatus of claim 1 (see above); and the target structure (Fig 1, lower adjacent tubular 12).

Regarding claim 21, Matherne as modified further teaches wherein the apparatus comprises a first pin configured to be inserted into the first guide aperture (Fig 5 of Matherne, pin 78  as modified to use the pin 170 of MacDonald is inserted into the first aperture as seen), the first pin configured to protrude past the first guide aperture and into a first nubbin aperture of a nubbin collar of the nubbin (Fig 3 of MacDonald, as seen, the pin 170 is inserted from the outer member into the inner member/nubbin’s aperture 129), the nubbin collar positioned inside the guide collar and wherein a first leading portion of the first pin comprises a non-threaded outer pin surface configured to be inserted into the first nubbin aperture of the nubbin (Fig 3 of MacDonald, pin 170 has a front/leading portion which is unthreaded as seen).  

Regarding claim 22, Matherne’s nubbin aperture modified by MacDonald inherently has a diameter (Fig 5 of Matherne, Fig 3 of MacDonald), Matherne as modified is silent on wherein the first nubbin aperture has a diameter of 1 +/- 0.5 inches.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Matherne as modified by having the first nubbin aperture have a diameter of 1 +/- 0.5 inches  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover, the scale as would be known to one of ordinary skill in the art would be known to be in the scale of inches to fractions of an inch. 

Regarding claim 23, Matherne as modified further teaches wherein an inner surface of the guide collar is unthreaded and configured to allow the guide collar to slide along the nubbin collar (Fig 5 of Matherne, the guide collar portion 32 is unthreaded and capable of sliding over the nubbin collar 14).  

Regarding claim 24, Matherne as modified further teaches wherein an inner surface of the guide collar is unthreaded and configured to allow the guide collar to slide along the nubbin collar (Fig 5 of Matherne, the guide collar portion 32 is unthreaded and capable of sliding over the nubbin collar 14).  .  

Regarding claim 25, Matherne as modified further teaches wherein the cross-sectional dimension of the inner void at the distal guide end is larger than an inner diameter of the guide collar (Fig 5, the upper end of the void at 76 is larger than the inner diameter of the collar 32, as seen).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matherne (US 3475038 A), in view of MacDonald (US 20150322734 A1), further in view of Koyer (US 20160222484 A1).
	Regarding claim 13, Matherne is silent on wherein the guide structure comprises aluminum.  
	Koyer teaches aluminum-based coatings providing a barrier to corrosion (Para 0009). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Matherne by having the guide structure have an aluminum-based coating as disclosed by Koyer to provide the element with corrosion protection (Para 0009 of Koyer).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 15, and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of copending Application No. 16/800437 in view of the prior art references cited in the prior art rejections above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application either recite the same subject matter and/or recite subject matter which is taught and rendered obvious by the prior art, as cited and discussed in the preceding prior art rejection(s) above.  
More specifically the copending application recites the structure of a nubbin and a guide structure fixed to the nubbin. The references cites, and more specifically Matherne as modified, teaches the particulars of a removal conical guide structure which is retained by the use of corresponding set screws. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by copending Application No. 16/800437 by having the features as disclosed by Matherne as modified because it has been held that constructing a formerly integral structure as various discrete elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179; In re Fridolph, 309 F.2d 509, 50 CCPA 745; In re Larson, 52 C.C.P.A. 930, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and Matherne  as modified provides such a means for joining separate pieces.  
This is a provisional nonstatutory double patenting rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676